Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                         July 13, 2021

      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 STATE OF WASHINGTON,                                               No. 54035-5-II

                        Respondent,

 v.
                                                        ORDER GRANTING MOTION TO
 BENJAMIN SALOFI ASAELI,                              PUBLISH AND PUBLISHING OPINION

                        Appellant.


        Respondent State of Washington and third party Washington Association of Prosecuting

Attorneys each have moved this court to publish its May 25, 2021 opinion in this case. After

consideration, the court grants the motions. Accordingly, it is

        ORDERED that the final paragraph in the opinion that reads: “A majority of the panel

having determined that this opinion will not be printed in the Washington Appellate Reports but

will be filed for publish record in accordance with RCW 2.06.040, it is so ordered” is deleted. It

is further

        ORDERED that the opinion will be published.

        PANEL: Jj. Maxa, Cruser, Veljacic

        FOR THE COURT:




                                                       MAXA, P.J.
                                                                                               Filed
                                                                                         Washington State
                                                                                         Court of Appeals
                                                                                          Division Two

                                                                                           May 25, 2021

    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 STATE OF WASHINGTON,                                                No. 54035-5-II

                                Respondent,

        v.                                                    UNPUBLISHED OPINION

 BENJAMIN SALOFI ASAELI,

                                Appellant.



       MAXA, J. – Benjamin Asaeli appeals the superior court’s denial of his postconviction CrR

4.7 motion for discovery materials. We hold that CrR 4.7 applies only to procedures before trial,

and that Asaeli has not shown a due process right to postconviction discovery. Accordingly, we

affirm the superior court’s order denying Asaeli’s motion.

                                              FACTS

       In 2006, a jury found Asaeli guilty of first degree murder by extreme indifference, second

degree felony murder, first degree assault, and possession of a stolen firearm. This court

affirmed Asaeli’s convictions on direct appeal. State v. Asaeli, 150 Wn. App. 543, 208 P.3d

1136 (2009). The mandate was issued on November 17, 2009.

       In 2019, Asaeli filed a CrR 4.7 motion to produce discovery in the superior court. He

requested (1) all correspondence between the prosecution and defense, (2) documentation that

shows proof of his criminal history, (3) physical or tangible objects in the State’s possession that

may be relevant to his innocence or guilt, (4) any documents or records that questions or raises
No. 54035-5-II


doubts about the accuracy or reliability of any scientific and/or expert testing, (5) criminal

records of all of the State’s witness, (6) any evidence that may undermine the credibility of any

State witness, (7) all exculpatory evidence that the State may possess, (8) any mitigating

evidence regarding his guilt, and (9) any statements of non-witnesses obtained by the State in

preparing its case in chief.

       The superior court originally transferred the matter to this court as a personal restraint

petition. This court rejected the transfer and remanded to the superior court because Asaeli’s

motion was not bought under CrR 7.8. Order Rejecting Transfer, In re Pers. Restraint of Asaeli,

No. 53598-0-II (Wash. Ct. App. June 11, 2019).

       The superior court subsequently denied Asaeli’s motion, concluding that CrR 4.7 applies

to pretrial discovery procedures and not to postconviction proceedings. Asaeli appeals the

superior court’s order denying his motion for discovery materials.

                                            ANALYSIS

       Asaeli argues that the superior court erred by denying his postconviction CrR 4.7 motion

for the State to produce discovery materials. We disagree.

       In general, we review discovery decisions based on CrR 4.7 for abuse of discretion. State

v. Vance, 184 Wn. App. 902, 911, 339 P.3d 245 (2014). However, whether a court rule applies

to a particular fact scenario is a question of law we review de novo. State v. Kindsvogel, 149

Wn.2d 477, 480, 69 P.3d 870 (2003).

       We apply the same principles to interpreting court rules that we apply to interpreting

statues. State v. Mankin, 158 Wn. App. 111, 122, 241 P.3d 421 (2010). The primary goal of

court rule interpretation is to ascertain and give effect to the Supreme Court’s intent. State v.

Waldon, 148 Wn. App. 952, 962, 202 P.3d 325 (2009). This requires looking at the plain




                                                  3
No. 54035-5-II


language of the rule, the context of the rule, related provisions, and the rule’s scheme as a whole.

State v. Reisert, 16 Wn. App. 2d 321, 324, 480 P.3d 1151 (2021). As part of this process, we

may look to the rule’s title to assist in interpreting a court rule. See id. at 325. When words in a

court rule are plain and unambiguous, further interpretation is not necessary and we apply the

court rule as written. Mankin, 158 Wn. App. at 122.

       CrR 4.7 appears in Title 4 of the Superior Court Criminal Rules, which is titled

“Procedures Prior to Trial.” This title indicates that the Supreme Court intended CrR 4.7 to

apply to pretrial discovery procedures, not after a defendant has been convicted. In addition,

CrR 4.7(a)(1), which addresses the prosecutor’s discovery obligations, states that discovery

material must be produced no later than the omnibus hearing. The omnibus hearing obviously is

a pretrial hearing. Nothing in CrR 4.7 states or even suggests that its provisions apply after

conviction.

       We conclude that CrR 4.7 does not apply to postconviction proceedings. Therefore,

Asaeli had no right to file a motion for discovery under CrR 4.7.

       The Supreme Court in In re Personal Restraint of Gentry addressed a postconviction

motion for discovery from the standpoint of due process. 137 Wn.2d 378, 390-91, 972 P.2d

1250 (1999). The court stated, “From a due process standpoint, prisoners seeking postconviction

relief are not entitled to discovery as a matter of ordinary course, but are limited to discovery

only to the extent the prisoner can show good cause to believe the discovery would prove

entitlement to relief.” Id. Here, Asaeli has not shown good cause for obtaining discovery.

Therefore, due process did not support his motion.

       Because Asaeli’s CrR 4.7 motion was filed 13 years after he was convicted at trial, we

hold that the superior court did not err in denying the motion for discovery materials.




                                                  4
No. 54035-5-II


                                        CONCLUSION

        We affirm the superior court’s denial of Asaeli’s postconviction CrR 4.7 motion for

discovery materials.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                    MAXA, P.J.


 We concur:



 CRUSER, J.




 VELJACIC, J.




                                                5